Citation Nr: 1042707	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969, 
from January 1976 to October 1981 and from November 1976 to April 
1993.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a February 2006 rating 
decision of the VA Regional Office in Seattle, Washington that 
denied service connection for a left knee disability.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that he now has a chronic disorder of the 
left knee that is of service onset for which service connection 
should be granted.  

Service treatment records disclose that the appellant was seen in 
July 1978 for what was noted to be a hyperextended left knee 
after playing volleyball.  Knee sprain was diagnosed.  It was 
noted that the knee improved but that he was left with slight 
laxity.  In June 1986, the appellant sought treatment for pain 
and slight swelling after running assessed as muscle strain.  An 
August 1986 clinical entry noted knee problems that included 
feelings of instability and inability to use the left leg 
aggressively.  Hyperextension of the knee was noted.  Following 
examination, an assessment of cruciate ligament strain was 
recorded.  Physical therapy was prescribed.  Service treatment 
records dated through December 1986 indicate follow-up for 
continuing knee complaints and symptoms including atrophy and 
"ALRI" (anterolateral rotatory instability).  Post service VA 
outpatient records dating from 1996 reflect an active problem 
list that includes left knee arthralgia.  In August 2005, the 
Veteran was seen for complaints of recurrent of knee pain, the 
left greater than the right, with swelling, and popping.  He 
related that he had taken Indocin three years before for knee 
pain that had worked well.  Following examination, an assessment 
of bilateral knee pain, history of arthritis was rendered.  

The Board points out that record discloses documented left knee 
complaints in service for which appellant sought treatment.  The 
Veteran reports continuity of left knee symptoms since service 
discharge, and the clinical evidence indicates he may have 
current knee disability.  The Veteran has never had a VA 
examination of the left knee for compensation and pension 
purposes.  In the Informal Hearing Presentation dated in October 
2010, the Representative requests that the case be remanded for a 
current left knee examination.  The Board concurs that a VA 
examination is required.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (the threshold is low when considering whether there is 
an indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 (2004) 
(The Court held that an examination must be conducted where the 
record before the Secretary (1) contains competent evidence that 
the veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic 
examination to determine whether it is at 
least as likely as not (probability of 50 
percent or better) any current left knee 
disorder is related to service.  All 
necessary tests and/or studies should be 
performed, and clinical findings should be 
reported in detail.  The claims folder 
must be made available to the examiner for 
review.  The examiner should provide 
thorough rationale for the opinion or 
conclusion reached in the clinical report.

2.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the claim.  If the benefit is 
not granted, the appellant should be 
provided a supplemental statement of the 
case before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


